DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 9, 11, 14 and 17-21 are examined herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9, 11, 14 and 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims are directed to a method of administering formula comprising cholesterol to an infant that does not amount to more than what is found in nature.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the specifically claimed amount of cholesterol, the only recited ingredient.  
The recitation that the cholesterol is present in an amount based on that found in human milk does not amount to significantly more than the judicial exception because human milk is naturally occurring.  




There is no indication in the specification that the claimed composition comprising the claimed cholesterol has any characteristics (structural, functional, or otherwise) that are different from naturally occurring amino acids and the other naturally occurring ingredients.  Because the claims do not include any additional features that could add significantly more to the exception, the claims do not qualify as eligible subject matter.  
Further, regarding the method steps of administering a formula to infants is long and commonly known therefore does not amount to invention.
In summary, a claim limitation can integrate a judicial exception by applying or using the judicial exception(s) to effect a particular treatment or prophylaxis for a disease or medical condition. Although this is an important consideration for claims reciting laws of nature or natural phenomena, it is not the only relevant consideration for such claims. This consideration originated as part of the “Other Meaningful Limitations” consideration discussed in MPEP 2106.05(e) with respect to Step 2B. Moved into Step 2A after the Vanda decision in April 2018, but was limited to treatment steps that applied laws of nature. 
2019 PEG expands this consideration to encompass treatment and prophylaxis limitations, and to cover limitations that apply any type of judicial exception (not just laws of nature). Examples of “treatment” and “prophylaxis” limitations include (but are not limited to) administration of medication, surgery, radiation therapy, phototherapy, physiotherapy, acupuncture, and the like. When evaluating this consideration, the following factors are relevant. The particularity or generality of the treatment or prophylaxis limitation(s); Whether the limitation(s) have more than a nominal or insignificant relationship to the exception(s); and Whether the limitation(s) are merely extra-solution activity or a field of use.
The treatment or prophylaxis limitation must be “particular”, i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). 
A claim is not particular if it recites a generic form of administration. The treatment or prophylaxis limitation must have more than a nominal or insignificant relationship to the exception(s). The claims herein do not recite specific correlations/testing between specific bodily responses in association with the composition used and a claimed medical condition. The administration step is not particular and the composition used does not integrate the law of nature into a practical application. When considering a “Particular Transformation”, the claims do not integrates the law of nature into a process that transforms one thing into a different thing (see MPEP 2106.05(c).
When considering “Other Meaningful Limitations”, the claim limitations do not integrate a judicial exception by applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e)).
The 2019 PEG does not change the Step 2B analysis, which still requires an analysis of whether the claim provides an inventive concept (also called significantly more).  It also remains true that even if a claim is directed to a judicial exception and requires analysis under Step 2B, it may still be eligible, for example if it recites an additional element (or a combination of elements) that are unconventional. In this case, the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), therefore the claim is ineligible.
Because revised Step 2A Prong Two overlaps with Step 2B, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. For example, if an additional element were considered to be a field of use in Step 2A, it will also be a field of use in Step 2B. However, if an examiner had previously concluded under revised Step 2A that an additional element was insignificant, they should reevaluate that conclusion in Step 2B. 
In this case such reevaluation indicated that the element is conventional or not otherwise more than what is well-understood, routine, conventional activity in the field, therefore, the finding indicates that an inventive concept is present and that the claim is thus ineligible. 







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 and all claims dependent on it, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 9 requires the broad recitation of administering 30.34 to 100.19 µg/ml cholesterol to an infant having an age up to 2 months, and administering 14 to 114.26 µg /ml cholesterol to an infant having an age of 2 months to 4 months; and the claim also recites that the cholesterol administered to the infant having an age up to 2 months comprises 13 to 86 µg/ml more of the cholesterol than the synthetic nutritional composition administered to the infant having an age from 2 months to 4 months, which is the narrower statement of the range/limitation. 



The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11, 14 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Katoku.
Katoku: Effect of the cholesterol content of a formula on the lipid composition of plasma lipoproteins and red blood cell membranes in early infancy; Am J Clin Nutr l996;64:87l-7. Printed in USA. © 1996 American Society for Clinical Nutrition.

With regard to the prior art, the term/phrase "the synthetic nutritional composition administered to the infant having an age up to 2 months comprises 13 to 86 µg/ml more of the cholesterol than the synthetic nutritional composition administered to the infant having an age from 2 months to 4 months" encompasses: administering 30.34 to 100.19 µg/ml cholesterol to an infant having an age up to 2 months, and administering 14 to 114.26 µg /ml cholesterol to an infant having an age of 2 months to 4 months.


Independent claim 9
Katoku teaches methods of providing optimum amounts of cholesterol to infant (see the Abstract).

Administering to infants of a specific age
Katoku teaches said methods includes making and administering synthetic nutritional 3composition (i.e. infant formula) (Table 1) to infants from birth to 1 month, then from 1 month to 6 months (see Subjects and feeding regiments, which anticipates and encompasses, administering to infants having an age of:
up to 2 months old, as in step (i), and/or 
at to 2 to 4 months old, as in step (ii), therefore, such claims would have been obvious.
Amount of cholesterol
Katoku teaches methods of making and administering cholesterol unfortified ready to feed liquid formula, comprising 42 mg/L (0.0042 wt%); and cholesterol fortified ready to feed liquid formula, comprising 84 mg/L (i.e. 84 µg/mL).
Such a teaching anticipates and encompasses the claimed use of cholesterol being administering in concentrations of:
30.34 to 100.19 µg/ml (about 0.003 to 0.01 wt%) to an infant having an age of 2 months to 4 months, as in step (i), and 
14 to 114.26 µg/ml (about 0.001 to 0.011 wt%) to an infant having an age of up to 2 months, as in step (II), therefore, such claims would have been obvious.

Katoku’s teaching of a formula comprising 42 mg/L of cholesterol and another of 84 mg/L cholesterol, provides a difference of 42 mg/L of cholesterol between the two formulas, meaning that the synthetic nutritional composition administered to the infants, encompasses wherein infants having an age up to 2 months comprises 13 to 86 µg/ml more of the cholesterol than the synthetic nutritional composition administered to the infant having an age from 2 months to 4 months, therefore said claim would have been obvious.

No phospholipids
Katoku does not teach the use of phospholipids (see article throughout).

Dependent claims
As for claim 11, Katoku does not teach that hypercholesterolemia and non-optimal cognitive development occurs when the formula made is administered, therefore, it would be reasonable to expect that by administering such a formula it prevents hypercholesterolemia and non-optimal cognitive development, as claimed. 
Further, since no structural difference is set forth in the claim to further limit the method of administration, the composition being administered, or the consumer claimed, the taught methods of similarly administering similar compositions to similarly provide optimum cholesterol to infants would function similarly, including for use to prevent hypercholesterolemia and a condition associated therewith, and/or a non-optimal cognitive development.


In the alternative, it would be reasonable for one of skill in the art to expect that similar methods of administering similar compositions to similarly provide optimum cholesterol to infants would function similarly, including for use to prevent hypercholesterolemia and a condition associated therewith, and/or a non-optimal cognitive development, and therefore such a functionality of the composition would have been obvious.

As for claim 14, Katoku does not teach that later in life, hypercholesterolemia and non-optimal cognitive development symptoms selected from the group consisting of: atherosclerosis, cardiovascular diseases, cerebrovascular diseases, ischaemia, peripheral vascular disease, and renal artery disease occur, therefore, it would be reasonable to expect that by administering such a formula it prevents hypercholesterolemia and non-optimal cognitive development, as claimed. 
Further, since no structural difference is set forth in the claim to further limit the method of administration, the composition being administered, or the consumer claimed, the taught methods of similarly administering similar compositions to similarly provide optimum cholesterol to infants would function similarly, including for use to prevent hypercholesterolemia and a condition associated therewith, and/or a non-optimal cognitive development, including: symptoms selected from the group consisting of: atherosclerosis, cardiovascular diseases, cerebrovascular diseases, ischaemia, peripheral vascular disease, and renal artery disease occur, therefore, it would be 
In the alternative, it would be reasonable for one of skill in the art to expect that similar methods of administering similar compositions to similarly provide optimum cholesterol to infants would function similarly, including for use to prevent hypercholesterolemia and a condition associated therewith, and/or a non-optimal cognitive development, and therefore such a functionality of the composition would have been obvious.

As for claim 17, Katoku teaches the composition used is an infant formula (ab.), as claimed.

As for claim 18, Katoku teaches methods of making and administering cholesterol unfortified ready to feed liquid formula, comprising 42 mg/L of cholesterol, which is close to the claimed use of cholesterol in concentrations of: 43 to 78 µg/ml.

Katoku further provides that the amount of cholesterol used in infant formula is result effective based on the results of blood plasma cholesterol levels.  If lower amounts of cholesterol are administered in the formula, the blood plasma levels of cholesterol are significantly different from levels compared after the consumption of breast milk (see Figure 3), whereas higher amounts of cholesterol used in infant formula administered (see Table 1 and Figure 3) show cholesterol blood plasma levels are more similar to that found after the consumption of breast milk.

Therefore it would have been obvious to one with skill in the art at the time of the invention to determine the optimal value for the amount of cholesterol used in administered infant formulas used in the process of Katoku, through routine experimentation to impart the desired blood plasma cholesterol level of the infant, because the selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. Sinclair & Carrol Co. v Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.

As for claims 19-20, the same reasoning applied to claim 18 makes the claimed amount of cholesterol used in the infant formulas of claims 19-20 obvious, including: 
the administration of 60 to 60.5 µg/ml of the cholesterol; and 
the administration of 47 to 47.5 µg/ml of the cholesterol.  

As for claim 21, Katoku teaches methods of making and administering cholesterol unfortified ready to feed liquid formula, to infants from birth to one month and infants from one to six months, comprising 42 mg/L (i.e. 42 µg/mL) of cholesterol, and 84 mg/L (i.e. 84 µg/mL) which encompasses the claim of a synthetic nutritional composition being administered to infants having an age up to 2 months comprising:13 to 86 µg/ml more of the cholesterol than a synthetic nutritional composition administered to the infant having an age from 2 months to 4 months.



Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Katoku, as applied to claims 9, 11, 14 and 17-21 above, further in view of Akira.
Akira: Publication No. JP 4868648 B2, published Feb. 01, 2012.



As for claim 11, Katoku does not teach that hypercholesterolemia and non-optimal cognitive development occurs when the formula made is administered, therefore, it would be reasonable to expect that by administering such a formula it prevents hypercholesterolemia and non-optimal cognitive development, as claimed. 
Further, since no structural difference is set forth in the claim to further limit the method of administration, the composition being administered, or the consumer claimed, the taught methods of similarly administering similar compositions to similarly provide optimum cholesterol to infants would function similarly, including for use to prevent hypercholesterolemia and a condition associated therewith, and/or a non-optimal cognitive development.
In the alternative, it would be reasonable for one of skill in the art to expect that similar methods of administering similar compositions to similarly provide optimum cholesterol to infants would function similarly, including for use to prevent hypercholesterolemia and a condition associated therewith, and/or a non-optimal cognitive development, and therefore such a functionality of the composition would have been obvious.



A further alternative, includes that Akira teaches the treatment of infants during any time period of infancy (0007) by adding mevalonolactone, mevalonic acid or mevalonic acid derivatives (0024) to an infant formula beverage (0021) for the treatment of hypercholesterolemia and conditions associated therewith (e.g. high blood cholesterol levels) (see pg. 2).
Since treatment means the administration or application of remedies (i.e. relieves or cures) to a patient, the teaching imparts that the infant formula used prevents hypercholesterolemia after its consumption and conditions associated therewith (e.g. high blood cholesterol levels).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of administering infant formula, as the modified teaching above, to include that the administration thereof prevents hypercholesterolemia and a condition associated therewith, and/or a non-optimal cognitive development, as claimed, because:
Katoku does not teach that hypercholesterolemia and non-optimal cognitive development occurs when the formula made is administered, therefore, it would be reasonable to expect that by administering such a formula it prevents hypercholesterolemia and non-optimal cognitive development;
since no structural difference is set forth in the claim to further limit the method of administration, the composition being administered, or the consumer claimed, the taught methods of similarly administering similar compositions to similarly provide optimum cholesterol to infants would 
it would be reasonable for one of skill in the art to expect that similar methods of administering similar compositions to similarly provide optimum cholesterol to infants would function similarly, including for use to prevent hypercholesterolemia and a condition associated therewith, and/or a non-optimal cognitive development, and therefore such a functionality of the composition would have been obvious; and
Akira teaches that by adding mevalonolactone, mevalonic acid or mevalonic acid derivatives to an infant formula treatment occurs, and therefore means the administration remedies (i.e. relieves or cures) the condition of hypercholesterolemia and conditions associated therewith (e.g. high blood cholesterol levels), which shows that the art illustrates and finds such a thing to be for similar intended uses, including methods of administering infant formula (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

As for claim 14, since the treatment of hypercholesterolemia is achieved by the infant formula administration, cardiovascular diseases such as high blood cholesterol levels are also remedied.

Response to Arguments
All arguments were responded to in the Advisory Action of 6/`7/2021.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
AB teaches the specifically claimed formula, however requires the use of phospholipids for the novel function upon administration (see AB: ABRAHAMSE-BERKEVELD: WO 2013/036102; published 3/14/2013).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/             Primary Examiner, Art Unit 1793